DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-8, 10-16, 18, and 23-26 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/22160 filed on 13 Mar. 2018, and claims benefit under 35 USC 119(e) to US provisional application No. 62/470,735 filed on 13 Mar. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 Oct. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (Bioconjugate Chem.; published 18 Jun. 2015; see IDS filed 10 Oct. 2019), in view of Zhang et al. (Nature Chem.; published 21 Dec. 2015; see attached 892) and Briard et al. (J. Label Compd Radiopharm.; published 2004; see attached 892).

Jacobson et al. teach a novel method for radiolabeling and dimerizing thiolated peptides using 18F-hexafluorobenzene (see title).  Jacobson et al. teach examining two radiolabeling approaches that utilize this method: (1) nucleophilic radiofluorination on the tetrafluoroaromatic linker, and (2) preparation of 18F-HFB and subsequent reaction of thiol containing molecules to simultaneously radiolabel and dimerize (see pg. 2016).  Jacobson et al. teach the radiosynthesis of 18F-HFB at room temperature 
    PNG
    media_image1.png
    106
    354
    media_image1.png
    Greyscale
 (see pg. 2017).  Jacobson et al. teach TRIS (tris(hydroxymethyl)aminomethane) and TCEP (phosphate) bases (see pg. 2108). Jacobson et al. teach the radiosynthesis of 18F-RGD-TFB-RGD from 18F-HFB (see pg. 2018, Fig. 3).  Jacobson et al. teach that the approach of 18F-labeling via 19F-18F exchange reaction with moderately high specific activity would be suitable for certain biological applications where the cell receptor density is high and/or target binding is highly sensitive to the amount of radioligand administered (see pg. 2019).  Jacobson et al. reported a novel prosthetic group for labeling and dimerizing both peptides and small molecules.  The reaction can be conducted in one-step under heating condition or in two steps at room temperature (see pg. 2019).  
	Jacobson et al. do not disclose reacting the target tracer compound and the non-radioactive PFA in a first aqueous solvent at a first temperature thereby forming a PFA-modified target tracer wherein the PFA modified target tracer is non-radioactive, and reacting the 18F-salt with the PFA-modified target tracer compound in a second aqueous solvent at a second ambient temperature there by forming 18F-isotope of the PFA-modified target tracer compound, thereby forming an 18F-labeled tracer.
	  Zhang et al. teach the π-clamp mediated cysteine conjugation (see title).  Zhang et al. teach shows that the four amino acid sequence (Phe-Cys-Pro-Phe), which is called the π-
    PNG
    media_image2.png
    130
    346
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    145
    317
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    132
    347
    media_image4.png
    Greyscale
 (see Fig. 3, pg. 123).  The latter reads on modifying a base PFA compound with a water soluble functional group to increase the solubility of the PFA compound, thereby producing a water soluble PFA compound wherein the water soluble functional is a thiol PEG.  Zhang et al. teach the π-clamp mediated site specific antibody conjugation (see Fig. 5) and the labeling scheme 
    PNG
    media_image5.png
    199
    1015
    media_image5.png
    Greyscale
 (see Fig. 3, pg. 123). Both comprise a functional group that is 
	Briard et al. teach the substitution-reduction: an alternative process for the [18F]N-(2-fluoroethylation) of anilines (see title).  Briard et al. teach the effect of adding water.  Tolerance for trace water in some nucleophilic substitution reactions of [18F]fluoride ion is known.  We reasoned that addition of low proportion of water to the NCA [18F]fluoride ion might hydrate it sufficiently to hinder its adsorption onto the glass vessel without destroying its nucleophilicity toward the reactive 1…In the presence of a small proportion of added water, the reactions 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Jacobson et al. (method of radiolabeling peptides using [18F]HFB) by first reacting a non-radioactive perfluoroaryl, such HFB or decafluorobiphenyl, with antibody in an aqueous solvent comprising phosphate base at 37oC (temp that is mild) as taught by Jacobson et al. and Zhang et al. because it would advantageously a perfluoroaryl site specific labeled conjugate prepared under mild conditions and suitable for one step radiofluorination.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Jacobson et al. by reacting the non-radioactive perfluoroaryl site specific labeled antibody conjugate with K18FK2.2.2 in an aqueous solvent comprising DMSO or DMF or MeCN at an ambient temperature as taught by Jacobson et al. and Briard et al. because it would advantageously enable one 18F-labeling of antibody with [18F]fluoride adsorption on the vessel wall, for PET imaging where the antibody advantageously retains binding affinity to its target.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Temperature is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill would have arrived at ambient radiofluorination temperature through routine experimentation because Jacobson et al. teach that HFB can be radiofluorinated at RT in 15 min.  The organic co-solvent percent volume in the first aqueous solvent is a result effective variable that a person of ordinary skill would have been motivated to optimize at the time of invention.  A person of ordinary skill would at a 1-10% volume through routine experimentation because Zhang teaches that 18F]fluoride ion.
	It is noted that Jacobson teaches that direct nucleophilic exchange conditions were viewed as too harsh for direct radiolabeling of biomolecules; however, Jacobson also teaches that direct radiolabeling not exhaustively investigated.  The substrate used in Jacobson at Fig. 1 is structurally and electronically different than HFB, mono-substituted HFB, and the biaryls in Zhang.  

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (Bioconjugate Chem.; published 18 Jun. 2015; see IDS filed on 10 Oct. 2019), in view of Zhang et al. (Nature Chem.; published 21 Dec. 2015; see attached 892) and Neumaier et al. (WO 2016/030329 A1; published 3 Mar. 2016; see attached 892).

	Jacobson et al. teach as discussed above.
	Jacobson et al. do not further teach a kit.
	Zhang et al. teach as discussed above.
	Neumaier et al. teach a method for the production of 18F-labeled active esters and their application exemplified by the preparation of a PSMA-specific PET tracer (see title).  Neumaier et al. teach the perfluoroaryl (PFA)-modfied target tracer compound 
    PNG
    media_image6.png
    212
    556
    media_image6.png
    Greyscale
 (see pg. 47).  Neumaier et al. teach a kit comprising a container containing the compound of formula (II) and/or (III) as defined above for the preparation of PET contrast media.  The kit provides packaged pharmaceutical compositions comprising a pharmaceutically acceptable carrier…. The packed pharmaceutical further comprises instructions for preparing compounds according to the invention from supplied precursors, instructions for using the composition to image glutamatergic neurotransmission in the patient suffering from a stress-related disorder (see pg. 50)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions taught by Jacobson et al. (perfluoroaryl (PFA)-modified target tracer compound comprising a PFA compound covalently bound to a target tracer compound having a biological moiety) by incorporating a perfluoroaryl (PFA), such as HFB or decafluorobiphenyl, modified target tracer compound in a kit with a 18F-salt, such as K18FK2.2.2., and a set of instructions for preparing the 18F-labeled tracer prior to use such that biological activity of the biological moiety is preserved as taught by Zhang et al. and Neumaier et al. because it would advantageously enable a package composition for facile 18F-labeling and use.   
	It is noted that Jacobson teaches that direct nucleophilic exchange conditions were viewed as too harsh for direct radiolabeling of biomolecules; however, Jacobson also teaches that this method may be applicable for heat stable small molecules.  Instant claims 23-26 are not method claims that require a reaction using ambient temperature that is mild for the biological moiety.  The instant set of instructions for preparing the 18F-labeeled radiotracer prior In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618